Citation Nr: 1451972	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-06 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently rated 70 percent disabling. 

2.  Entitlement to an increased rating for service-connected left shoulder disability, currently rated 30 percent disabling.

3.  Entitlement to an increased rating for service-connected headaches, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from July 1990 to October 1994.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  A February 2012 rating decision granted an increased, 30 percent, rating for the Veteran's headaches, effective March 10, 2010, the date the Veteran applied for the increased rating.  

The Veteran testified at a hearing at the RO before the undersigned in August 2012.  

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required concerning these claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

At his August 2012 hearing, the Veteran claimed that his service-connected disabilities have increased in severity since the last VA compensation examinations.  When the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board finds current VA examinations are required to accurately adjudicate the claims for increased ratings for PTSD, left shoulder disability, and headaches.

The Board would also note that the Veteran testified that he received recent treatment for these service-connected disabilities from the Florence, Columbia, and Charleston, South Carolina VA medical centers (MC's).  Consequently, there is a need to determine the current severity of the Veteran's service-connected PTSD, left shoulder disability, and headaches and to attempt to obtain any relevant treatment reports that are not currently on file.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain and associate with the claims file (or Virtual VA file) all as yet unobtained records of treatment at VA or non-VA facilities, as reported by the Veteran, with appropriate authorization as indicated.  Specifically, obtain pertinent records from the Florence, Columbia, and Charleston, South Carolina VAMC's.  

3.  Thereafter, the Veteran must be afforded a VA PTSD examination for the purpose of determining the current severity of his service-connected PTSD.  The Veteran's claims folder and any pertinent evidence in Virtual VA not contained in the claims folder must be reviewed by the examiner in conjunction with the examination.  Such review must be noted in the examination report.

The examiner should describe in detail all current manifestations of the Veteran's PTSD.  Additionally, the examiner must state whether the Veteran's service-connected PTSD more nearly approximates a disability characterized by:

a.  A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication; or

b.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication; or

c.  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events); or

d.  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships; or

e.  Occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships; or

f.  Total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of one's close relatives, occupation, or own name.

The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  The examiner should also comment on whether the Veteran's PTSD, in and of itself, precludes him from obtaining or maintaining gainful employment.  A complete rationale for all opinions must be provided.  Any report prepared must be typed.

4.  Provide the Veteran an appropriate orthopedic VA examination to assess the current severity of his left shoulder disability.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected left shoulder disability.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left shoulder disability.

5.  Afford the Veteran a VA examination to ascertain the severity and manifestations of his service-connected headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  Specifically, the VA examiner must fully discuss the severity and frequency of the Veteran's migraine headaches, to include whether they are very frequent, completely prostrating and/or productive of severe economic adaptability as per the applicable criteria.

6.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examination.  See 38 C.F.R. § 3.655 (2014).  If he fails to report for any examination, then this fact should be noted in the claims files and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

7.  Once the above-requested development has been completed, readjudicate the Veteran's claims, to include consideration of whether extraschedular consideration is warranted for any of the claims.  If any of the decisions remain adverse to the Veteran, he and his representative must be provided a SSOC and given an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

